Citation Nr: 1331392	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected type II diabetes and/or diabetic nephropathy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was subsequently transferred to the jurisdiction of the Portland, Oregon, RO.

In September 2012, the Veteran and his spouse presented testimony before the undersigned.  A copy of the hearing transcript has been associated with his VA claims file.  


FINDING OF FACT

The Veteran's service-connected diabetic nephropathy aggravated his hypertension beyond the natural progress of the condition.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has hypertension that is related to his service-connected disabilities, to include diabetic nephropathy.  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record, including June 2005, October 2006, and August 2008 VA examination reports, reflects diagnoses of hypertension.  The Veteran is also service-connected for type II diabetes and diabetic nephropathy.  Therefore, the first and second Wallin elements have clearly been satisfied.

What remains to be established is whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes and/or diabetic nephropathy.  Several medical opinions of record establish that the Veteran's hypertension was not directly caused by his service-connected diabetes and/or diabetic nephropathy because the onset of his hypertension pre-dated the onset of his diabetes (to include nephropathy).  See, e.g., June 2005 VA examination report, January 2009 VA treatment note and July 2009 addendum.  

Regarding the aggravation question, however, the only probative opinion of record is a September 2013 opinion from a VA physician.  That physician opined that there is more than a 50 percent probability that the Veteran's service-connected diabetic nephropathy aggravated his hypertension.  She noted that diabetic nephropathy can cause high blood pressure in patients who have decreased kidney function; thus, hypertension is probably a cause and effect of diabetic nephropathy.  Thus, the third Wallin element has also been met.

Because each of the three Wallin elements has been met, service connection for hypertension is warranted.



ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


